Citation Nr: 0013352	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected ulcerative colitis, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1956 to May 
1958 and from April 1964 to May 1982.

This appeal arises from an April 1998 rating decision of the 
Columbia, South Carolina, regional office (RO) which assigned 
a 10 percent disability evaluation for ulcerative colitis, 
after granting service connection for the same.  The notice 
of disagreement was received in May 1998.  The statement of 
the case was issued in May 1998.  The veteran's substantive 
appeal was received in January 1999.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

2.  There is no objective medical evidence demonstrating that 
the veteran's ulcerative colitis is moderately severe with 
frequent exacerbations.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation, and the Department has satisfied the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected ulcerative colitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321(b)(1), Part 4, to include, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7323.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect the veteran's treatment and 
diagnosis of ulcerative colitis.  In fact, those records show 
that the veteran received a medical discharge on account of 
his ulcerative colitis with symptoms of proctosigmoiditis.

In February 1998, the veteran filed a claim of service 
connection for ulcerative colitis.  He indicated he was 
currently receiving treatment for his colitis through the 
U.S. Naval Hospital in Charleston, South Carolina.

Medical records from the Charleston VA Medical Center (VAMC) 
dated in June 1996 were associated with the claims folder.  
Those records show that the veteran had been diagnosed as 
having ulcerative colitis, and that he was prescribed 
medications for the same.  The level of severity or symptoms 
related to the ulcerative colitis was not discussed.

The veteran was afforded a VA gastrointestinal examination in 
March 1998.  He gave a history of having ulcerative colitis 
since 1977.  He indicated he was currently taking Dipentum to 
treat his colitis.  He said he had two to three bowel 
movements a day, occasionally with urgency.  He reported 
gaining about 10 pounds over the past few years.  He denied 
having blood, nausea or vomiting, or any other problems.  The 
veteran did not have any fistulas or fecal drainage.  There 
was no evidence, at least grossly, of malnutrition.  He did 
not have abdominal pain.  The examiner noted that a recent 
colonoscopy with biopsies did not reveal much more than 
chronic colitis.  The diagnosis was ulcerative colitis, 
quiescent, of 20 years duration, otherwise doing fairly well.

By a rating action dated in April 1998, the veteran was 
granted service connection for ulcerative colitis.  A 10 
percent disability evaluation was assigned, based on his 
moderate symptoms with infrequent exacerbations.  The RO 
stated there was no evidence to support a higher schedular 
evaluation.

Medical records from the U.S. Naval Hospital in Charleston 
dated from June 1996 to February 1998 and the Charleston VAMC 
dated from March 1996 to September 1998 were associated with 
the claims folder.  Those records show that the veteran 
received routine treatment for, but not limited to, 
gastroesophageal reflux disease, hypertension, diabetes 
mellitus, ulcerative colitis, and dermatitis.  Of note, the 
veteran underwent a colonoscopy with biopsies in November 
1996.  The colonoscopy was normal.  The report of the biopsy 
revealed mild chronic colitis, clinically right colon and 
transverse colon; chronic colitis with focal adenomatous 
change and focal acute cryptitis, clinically left colon; and 
atrophic colonic mucosa, clinically rectum.  

Another colonoscopy with biopsies was performed in January 
1998.  The report of that examination revealed ulcerative 
proctitis.  The rest of the mucosa was normal.  The results 
of the biopsies showed mild inactive colitis, clinically 
transverse colon and colonic mucosa with mild chronic active 
colitis, clinically sigmoid colon and rectum.  The specimen 
of the ascending colon was lost.  The veteran was seen for a 
history of colitis in September 1998.  The findings of the 
January 1998 colonoscopy were referenced.  He was noted to 
been diagnosed as having ulcerative proctitis.  The veteran 
reported having five to six bowel movements a day.  He denied 
bright red blood from his rectum and diarrhea.  The diagnosis 
was ulcerative colitis.  The remaining treatment records, 
while showing that the veteran received medications for his 
diagnosed ulcerative colitis, did not contain any findings 
with regard to the symptoms of his colitis, to include the 
number of exacerbations, if any, that the veteran 
experienced.

In January 1999, the RO denied an increased evaluation for 
the veteran's ulcerative colitis.  A supplemental statement 
of the case was mailed to the veteran that same month.


The veteran filed a substantive appeal in January 1999.  
Therein, he stated that his medication to treat his colitis 
had been increased because the former dosage had failed to 
control his condition.  He asserted that he experienced five 
to six exacerbations of his colitis every day.  During these 
exacerbations, he said he could not be more than a block away 
from his home.

Additional medical records from the Charleston VAMC dated 
from January 1999 to April 1999 document the veteran's 
continued treatment for colitis.  Of note, the veteran 
underwent a colonoscopy with biopsies in February 1999.  The 
report of the colonoscopy indicated that the veteran had 
ulcerative proctitis.  The biopsy report from that procedure 
revealed edematous colonic mucosa but no evidence of active 
colitis.  In March 1999, the veteran was seen for a follow up 
examination.  He reported having five to six bowel movements 
a day.  He denied having blood in his stools.  His abdomen 
was soft with positive bowel sounds.  The results of the 
February 1999 colonoscopy with biopsies were discussed.  The 
diagnosis was ulcerative colitis.

The 10 percent disability rating assigned to the veteran's 
ulcerative colitis was continued in an April 1999 rating 
action.  The RO found that there was no evidence that the 
veteran's ulcerative colitis was moderately severe with 
frequent exacerbations.  A supplemental statement of the case 
was promulgated that same month.

II.  Analysis

The Board initially finds that the veteran has submitted a 
well grounded, or plausible, claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examination was adequate 
concerning the issue at hand, and that there is no indication 
that there are additional relevant post-service medical 
records available that would support the claim.  Therefore, 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

The veteran is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7323 for ulcerative colitis at 10 percent.  
The schedular criteria call for a 10 percent disability 
evaluation for moderate symptoms of ulcerative colitis with 
infrequent exacerbations; a 30 percent disability evaluation 
is warranted for moderately severe symptoms with frequent 
exacerbations; a 60 percent disability evaluation is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, with the health only fair during 
remissions; and a 100 percent disability evaluation is 
warranted for pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114 Diagnostic 
Code 7323 (1999).

It must be noted that the terms such as "moderate" and 
"severe" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1999).  It 
should also be noted that the use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

The Board finds a rating in excess of 10 percent is not 
warranted for ulcerative colitis.  Review of the evidence of 
record demonstrates that at the time of the most recent VA 
examination conducted in March 1998, it was determined that 
the veteran's ulcerative colitis was quiescent and had been 
so for approximately 20 years.  The only symptomatology 
associated with ulcerative colitis was the veteran having two 
to three bowel movements a day with occasional urgency.  

Further, as referenced above, the clinical records from the 
U.S. Naval Hospital in Charleston and the Charleston VAMC 
merely document that the veteran has received evaluations and 
treatment for his ulcerative colitis.  None of those records 
contained any findings that identified the veteran as having 
an exacerbation of his ulcerative colitis.  The last VA 
treatment for ulcerative colitis was in March 1999.  At that 
time, he reported having five to six bowel movements a day.  
He denied bright red blood from his rectum and diarrhea.  

Based on the above, the Board finds that the veteran's 
ulcerative colitis is manifested by no more than moderate 
symptoms which have occurred infrequently.  The last evidence 
of record demonstrating that the veteran had active 
symptomatology was included in the January 1998 biopsy 
report.  At that time, he was found to have mild inactive 
colitis of the transverse colon and mild chronic active 
colitis of the sigmoid colon and rectum.  The more recent 
colonoscopy in February 1999 indicated that there was no 
evidence of active ulcerative colitis.  The Board recognizes 
that the veteran has argued that his ulcerative colitis is 
moderately severe, and that he has five to six exacerbations 
a day.  There is, however, no objective medical to support 
these assertions.  Moreover, as there is no evidence that the 
veteran is a health care professional, his opinion that his 
condition is moderately severe, and that he has frequent 
exacerbations, lacks probative value.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the status of a disability 
is a medical determination).

Accordingly, the Board finds that ulcerative colitis does not 
warrant an evaluation in excess of 10 percent with 
application of all pertinent governing criteria.  In so 
deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  There is also no evidence to support a higher 
evaluation on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as the service-connected ulcerative 
colitis does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.  Under such circumstances, further discussion of an 
extra-schedular rating is not necessary.  Shipwash v. Brown, 
supra.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected ulcerative colitis, on appeal from the 
initial evaluation, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

